Case 1:20-cr-00541-PGG Document1 Filed 10/14/20 Page 1of1 |

WHEEL: B

‘

 

 

 

 

 

 

i
UNITED STATES DISTHICT COURT
SOUTHERN DISTRICT OF NEW YORK
ammo OOK i
UNITED SAVES OF AMBRICA : :
owe 1 NOFICE OF INTENT TO :
FILE Atl INFORMATION
MOUSA SHANIN, i
Defendant. :
Mo em ee eK |
Plaase take notice that the United States Attorney's L
. i
Office will file an information upon the defendant's waivar of :
indictmant, pursuant to Rule 7{b) of the Federal Rules of :
Criminal BProceduxe.
Dated: New York, Naw York :
September 9, 2020 )
|
AUDREY STRAGSS |
Acting United States Attorney |
an
By: (VN. :
GEORGE 0. TURNER |
Assistant United States Attorney |
|
|
{
|
|
|
|
|
Lo
fo
o :
odd
|
|
|
